423 F.2d 1196
UNITED STATES of America, Appellee,v.Thomas Ervin JONES, Appellant.
No. 14190.
United States Court of Appeals, Fourth Circuit.
Argued April 6, 1970.Decided April 8, 1970.

Irvin B. Tucker, Jr., for appellant.
William L. Osteen, U.S. Atty.  (J. Howard Coble, Asst. U.S. Atty., on brief) for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit judges.
PER CURIAM:


1
Thomas E. Jones, convicted of violating revenue laws relating to whiskey, 26 U.S.C. 5601(a)(12) and 5604(a)(1), complains that untaxed whiskey he was hauling was illegally seized.  We find no error.  Information from a reliable informer coupled with the officers' observations established probable cause for Jones' arrest and the search that accompanied it.


2
Affirmed.